       Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHRYN GAY,                                    )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )
                                                )
CHILDREN’S HOSPITAL OF                          )
PHILADELPHIA, ELENI LANTZOUNI,                         Case No. 2:18-cv-02880-NIQA
                                                )
JENNIFER LOUIS-JACQUES, MICHELE                 )
ZUCKER, LEELA JACKSON, KATIE                    )
HOEVELER, MORTIMER PONCZ, AND                   )
ALAN R. COHEN                                   )
                                                )
       Defendants.                              )

                                               ORDER

       AND NOW, this ____________ day of ________________, 2021, upon consideration of

Defendants’ Motion In Limine To Exclude Testimony Referring to Domestic Violence and all

responses thereto, it is HEREBY ORDERED AND DECREED that the Motion is

GRANTED.        Plaintiff is precluded from presenting testimony regarding alleged domestic

violence by Mr. Kozlowski and shall not refer to him as “her abuser” or “our abuser.”



                                            __________________________________
                                            J.
        Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 2 of 13




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHRYN GAY,                                    )
                                                 )
        Plaintiff,                               )
                                                 )
        v.                                       )
                                                 )
 CHILDREN’S HOSPITAL OF                          )
 PHILADELPHIA, ELENI LANTZOUNI,                        Case No. 2:18-cv-02880-NIQA
                                                 )
 JENNIFER LOUIS-JACQUES, MICHELE                 )
 ZUCKER, LEELA JACKSON, KATIE                    )
 HOEVELER, MORTIMER PONCZ, AND                   )
 ALAN R. COHEN                                   )
                                                 )
        Defendants.                              )


  MOTION IN LIMINE OF DEFENDANTS TO EXCLUDE TESTIMONY REFERRING
                       TO DOMESTIC VIOLENCE

        Defendants Children’s Hospital of Philadelphia, Eleni Lantzouni, Jennifer Louis-Jacques,

 Michele Zucker, Leela Jackson, Katie Hoeveler, Mortimer Poncz, and Alan R. Cohen

 (“Defendants”), by and through their undersigned counsel, hereby move this Court to exclude

 testimony of alleged domestic violence directed to Plaintiff or her daughter. In support of this

 motion, Defendants incorporate the following memorandum of law.


                                             Respectfully submitted,

Dated: April 13, 2021                        /s/ Patrick M. Harrington
                                             Patrick M. Harrington, Esq.
                                             Danielle Goebel, Esq.
                                             DILWORTH PAXSON LLP
                                             1500 Market Street, 1500E
                                             Philadelphia, PA 19102
                                             Tel: 215-575-7000
                                             Attorneys for Defendants
       Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 3 of 13




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHRYN GAY,                                      )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )
                                                  )
CHILDREN’S HOSPITAL OF                            )
PHILADELPHIA, ELENI LANTZOUNI,                             Case No. 2:18-cv-02880-NIQA
                                                  )
JENNIFER LOUIS-JACQUES, MICHELE                   )
ZUCKER, LEELA JACKSON, KATIE                      )
HOEVELER, MORTIMER PONCZ, AND                     )
ALAN R. COHEN                                     )
                                                  )
       Defendants.                                )


DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION IN LIMINE TO
      EXCLUDE TESTIMONY REFERRING TO DOMESTIC VIOLENCE

       Defendants Children’s Hospital of Philadelphia, Eleni Lantzouni, Jennifer Louis-Jacques,

Michele Zucker, Leela Jackson, Katie Hoeveler, Mortimer Poncz, and Alan R. Cohen

(“Defendants”), by and through their undersigned counsel, hereby submit the following

memorandum of law in support of their motion in limine to exclude testimony of alleged

domestic violence directed to Plaintiff or her daughter.

I.     BACKGROUND

       This case is about an understandably distraught mother who tragically lost her daughter,

“K,” to suicide – seeking to gain closure from CHOP, who treated her daughter for anxiety and

anorexia seventeen months prior to K taking her own life. Plaintiff alleges that after bringing K

to CHOP’s emergency department on June 14, 2016 at the direction of the Renfrew Center of

Southern NJ, where K was to have begun an outpatient eating disorder program, CHOP held her

daughter as an inpatient until July 1, 2016 for non-medical reasons.
         Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 4 of 13




        Plaintiff alleges that the care provided by CHOP continued after it was medically

necessary and that Plaintiff, who is not a doctor and offers no expert on the matter, believes that

K. was cleared for discharge to an outpatient facility before she was discharged on July 1, 2016.

[Amended Complaint ECF 6 at p.9.] Thus, Plaintiff alleges that “K’s retention by CHOP was a

‘seizure’ within the meaning of the Fourth Amendment,” and that “Section 1983 imposes

liability on anyone who, under color of state law, deprives a person of any rights, privileges, or

immunities secured by the Constitution and laws.” [Id., at p.8.] Plaintiff further alleges that

because a mandated reporter at CHOP reported suspected child abuse to Philadelphia DHS,

which was investigated and dismissed by DHS, “CHOP was acting as part of the reporting and

enforcement machinery for DHS… the hospital was a state actor.” [Id., at p.9.]

        Plaintiff contends that as “K. was deemed medically clear for outpatient treatment by her

pediatrician on June 13,” the medical services provided by CHOP are not medically necessary

[Id. at p. 8,9.]

II.     NATURE OF TESTIMONY EXPECTED

        Against this backdrop, and based upon Plaintiff’s deposition testimony and statements

made at the Final Pretrial Conference regarding Miroslaw Kozlowski (“Kozlowski”), Plaintiff’s

former husband and the father of Plaintiff’s daughter, , it is expected that Plaintiff may testify, or

have others testify about domestic violence that allegedly took place involving Plaintiff, her

daughter, and Kozlowski that is wholly irrelevant to Plaintiff’s claim in this matter.

        Plaintiff has stated, though it has no bearing on her sole §1983 claim in this action, that

Kozlowski abused her and perhaps her daughter in some way. After referencing “her abuser” or

“our abuser” numerous times at her deposition, counsel clarified that “just for sake of clarity…

by your abuser, you're referring to Mirek Kozlowski?” [K. Gay Deposition 54:21-24.] Plaintiff

responded “Yes.” [Id.] Notably, in her deposition, taken March 4, 2020, while the words
                                           2
         Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 5 of 13




“abuse,” “violence,” and “abuser” appear a total of fifty-one times, “Kozlowski” only appears

once – in the statement excerpted above.1 2 It is clear that Plaintiff characterizes Kozlowski as an

abuser of her and/or her child, and while counsel takes no position on such allegations or their

propriety, they have no bearing on any relevant issue to the instant litigation.

        Finally, during the Final Pretrial Conference, which was conducted on January 14, 2021,

Kozlowski was discussed, as he appears on Defendants’ witness list, as he shared legal and

physical custody of K at all relevant times.                Plaintiff expressed concern to the Court that

Kozlowski would appear in the courtroom during the trial, and requested that he be sequestered

during times when he was not testifying. The Court instructed Plaintiff that she may move, at

the time of trial, for some form of sequestration, and that the Court would consider Plaintiff’s

arguments at that time.

        As such, Defendants move in limine to exclude testimony on the issue of domestic

violence allegedly suffered by Plaintiff.

III.    ARGUMENT

        The Court has inherent authority to manage the cases brought before it. Included within

that authority is the Court’s discretion to exclude evidence in “appropriate cases” upon a

movant’s motion in limine. See Sweitzer v. Oxmaster, Inc., No. 09-5606, 2011 WL 721907, at

*1 (E.D. Pa. Mar. 2, 2011) (citing Luce v. U.S., 469 U.S. 38, 41 n.4 (1984)). Indeed, “the Court

may decide such motions to ensure the [fact finder] is not exposed to unfairly prejudicial,

confusing, or irrelevant evidence, even if doing so may limit a party’s defenses.” U.S. v.

Romano, 849 F.2d 812, 815 (3d Cir. 1988). More practically, the purpose of a motion in limine

1
        True and correct copies of the relevant index pages from the Deposition of Kathryn Gay is attached hereto
as Exhibit A.
2
         Kozlowski appears on four occasions, however three of which refer to K. Kozlowski, Plaintiff’s daughter,
and the only reference to Miroslaw Kozlowski is the one stated herein.
                                                        3
        Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 6 of 13




is to “narrow the evidentiary issues for trial and to eliminate unnecessary trial interruptions.”

Bradley v. Pittsburg Bd. of Educ., 913 F.2d 1064, 1069 (3d Cir. 1990)

       “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than

it would be without the evidence . . .” Fed. R. Evid. 401. “Irrelevant evidence is not admissible.”

Fed. R. Evid. 402. In addition, Federal Rule of Evidence 403 provides, in pertinent part: “The

court may exclude relevant evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues . . .”

               A.      Testimony about Alleged Domestic Violence Is Irrelevant

       Rule 401 of the Federal Rules of Evidence provides that “[e]vidence is relevant if: (a) it

has any tendency to make a fact more or less probable than it would be without the evidence; and

(b) the fact is of consequence in determining the action.” Rule 402 of the Federal Rules of

Evidence provides: “Evidence which is not relevant is not admissible.” Whether evidence is

irrelevant is a question of law determined by reference to the underlying substantive legal

doctrine. See Dewyer v. Temple Univ., 89 Fed. Appx. 811, 815 (3d Cir. 2004) (“Determinations

of relevancy and the exclusion of evidence are generally committed to the broad discretion of the

District Court.”); accord 2 JACK B. WEINSTEIN & MARGARET A. BERGER,

WEINSTEIN’S FEDERAL EVIDENCE §401.04[3][b] (Joseph M. McLaughlin ed., 2d ed.

2010) (“Whether a fact is of consequence is determined not only by the rules of evidence but

also by substantive law as well.”).

       Plaintiff’s Section 1983 claim rests on the allegation that the medical services that CHOP

provided to Plaintiff’s daughter K were not medically necessary and, instead, that CHOP was

acting as part of the “enforcement machinery for DHS[,]” thus rendering K’s hospitalization a

“seizure” for purposes of the Fourth Amendment and a violation of Plaintiff’s constitutional

rights. [Amended Complaint, ECF 6 at p. 8-9.] Testimony referring to Plaintiff’s allegations of
                                             4
       Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 7 of 13




domestic violence against herself or her daughter does not tend to make the existence of any fact

that is of consequence to the determination of the action more probable or less probable than it

would be without the evidence. As such, Defendants move in limine for the exclusion of any

such testimony.

               B.     The Probative Value of This Testimony Is Far Outweighed By Its
                      Danger of Undue Prejudice

       Rule 403 of the Federal Rules of Evidence provides that “[t]he court may exclude

relevant evidence if its probative value is substantially outweighed by a danger of one or more of

the following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.”      Thus, even if testimony referring to

Plaintiff’s allegations of domestic violence against herself or her daughter was marginally

relevant in some respect, its minimal probative value would be substantially outweighed by the

danger of unfair prejudice to Defendants. See Old Chief v. U.S., 519 U.S. 172, 175 (1997).

       Whether evidence is unduly prejudicial pursuant to Rule 403 is a question of law

determined by reference to the underlying substantive legal doctrine. See Dewyer v. Temple

Univ., 89 Fed. Appx. 811, 815 (3d Cir. 2004) (“Determinations of relevancy and the exclusion of

evidence are generally committed to the broad discretion of the District Court.”); accord 2 JACK

B. WEINSTEIN & MARGARET A. BERGER, WEINSTEIN’S FEDERAL EVIDENCE

§401.04[3][b] (Joseph M. McLaughlin ed., 2d ed. 2010) (“Whether a fact is of consequence is

determined not only by the rules of evidence but also by substantive law as well.”)

       Plaintiff’s claim for a violation of §1983 has nothing to do with domestic violence.

Kozlowski is not, and has never been, a party to this litigation. As such, testimony of alleged

domestic violence directed to Plaintiff or her (and Kozlowski’s) daughter has no relevance to any

issue in this action. Furthermore, even when it is a party to the action who allegedly perpetrated

                                                5
         Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 8 of 13




 acts of domestic violence, courts are “sensitive to the reality that certain crimes, including

 domestic violence … carry with them a stigma that will likely prejudice [Defendants] by evoking

 an emotional response from the jury[.]” Montoya v. Sheldon, 898 F. Supp. 2d 1259, 1274

 (D.N.M. 2012). Similarly, where alleged acts of domestic violence “bear so little similarity to

 the events under review… they have little, if any, probative value.” Mazloum v. D.C. Metro.

 Police Dep't, 517 F. Supp. 2d 74, 82 (D.D.C. 2007). Testimony regarding the alleged abuse is

 likely to arouse the jury’s sympathies in favor of Plaintiff and K and could lead the jury to base

 its decision on something other than the relevant evidence in support of the actual elements of

 Plaintiff’s claims.

         Due to the unfair prejudice to the jury and the insignificant probative value, if any of such

 testimony, Defendants move in limine to exclude any such testimony.

 IV.     CONCLUSION

         For the foregoing reasons, Defendants respectfully request that the Court grant its motion

 in limine and exclude testimony of alleged domestic violence directed to Plaintiff or her

 daughter.

                                               Respectfully submitted,

Dated: April 13, 2021                          /s/ Patrick M. Harrington
                                               Patrick M. Harrington, Esq.
                                               Danielle Goebel, Esq.
                                               DILWORTH PAXSON LLP
                                               1500 Market Street, 1500E
                                               Philadelphia, PA 19102
                                               Tel: 215-575-7000
                                               Attorneys for Defendants




                                                  6
Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 9 of 13




                   Exhibit A
                Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 10 of 13
Deposition of Kathryn Gay                                 Kathryn Gay v. The Children's Hospital of Philadelphia, et. al.

  WORD LIST                 1988 (1)                                                    <A>
                            1994 (1)                   <4>                              a.m (3)
 <$>                        1997 (2)                   4 (9)                            a.m. (1)
 $2 (5)                     19th (2)                   4,000 (7)                        abbreviations (1)
                            1st (41)                   4:30 (1)                         abdominal (1)
 <0>                                                   4:33 (1)                         abide (1)
 00:43 (1)                  <2>                        4:37 (1)                         ability (5)
                            2 (6)                      404.936.2103 (1)                 able (22)
 <1>                        2:18-cv-02880-NIQA         42 (1)                           abruptness (1)
 1 (13)                      (1)                       45 (2)                           absence (1)
 10 (4)                     20 (5)                     47 (2)                           absent (2)
 10:00 (2)                  2003 (1)                   4th (1)                          absolutely (2)
 10:38 (2)                  2014 (1)                                                    abstract (1)
 101 (1)                    2016 (67)                  <5>                              abuse (33)
 11 (3)                     2017 (13)                  5 (1)                            abuser (8)
 11:21 (1)                  2018 (49)                  5:00 (2)                         abut (1)
 11:58 (1)                  2019 (7)                   5:01 (1)                         accept (1)
 12 (28)                    2020 (4)                   50 (1)                           accepted (1)
 123 (1)                    2023 (1)                   51 (1)                           access (9)
 125 (1)                    205 (2)                    57 (1)                           accommodate (1)
 12nd (1)                   20th (41)                  58 (1)                           accountable (1)
 12th (14)                  20-year-old (1)                                             accuracy (2)
 12-year-old (3)            215.575.7000 (1)           <6>                              accurate (5)
 13 (4)                     21st (4)                   6 (9)                            accused (1)
 13th (1)                   22nd (1)                   6:00 (1)                         accusing (2)
 14 (15)                    23 (2)                     61 (1)                           aches (1)
 1-4 (1)                    24 (7)                     63 (2)                           acknowledge (3)
 141 (1)                    24th (6)                   6th (4)                          acknowledged (1)
 143 (1)                    26 (1)                                                      ACKNOWLEDGMEN
 14th (45)                  26a (1)                    <7>                              T (1)
 15 (6)                     26f (1)                    7 (11)                           Act (28)
 1500 (2)                   27 (1)                     72 (3)                           acted (7)
 155 (1)                    274 (1)                    7th (7)                          acting (21)
 15th (10)                  27th (7)                                                    action (9)
 16 (11)                    28 (4)                     <8>                              actions (13)
 1600 (1)                   293 (2)                    8 (4)                            active (1)
 164.502 (2)                294 (1)                    8:25 (1)                         activities (5)
 167 (1)                    29th (3)                   8:40 (1)                         activity (2)
 16th (5)                                              81 (1)                           actor (22)
 17 (21)                    <3>                        8-12 (1)                         actors (3)
 17th (11)                  3 (5)                                                       acts (27)
 18 (1)                     3:08 (1)                   <9>                              actual (2)
 1830 (2)                   30 (1)                     9 (3)                            addition (11)
 190 (3)                    305 (1)                    9:00 (1)                         additional (3)
 191 (3)                    30XI00236700 (1)           9:39 (1)                         Additionally (1)
 19102 (1)                  31 (4)                     90 (1)                           address (6)
 19103 (2)                  31st (3)                   98 (1)                           addressed (6)
 1976 (2)                   350 (1)                    9th (5)                          addressing (1)
 1983 (23)                  3500E (2)                                                   adjuster (1)


                                         Everest Court Reporting LLC                                             Page: 1
                                  215-341-3616 transcripts@everestdepo.com
                Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 11 of 13
Deposition of Kathryn Gay                                 Kathryn Gay v. The Children's Hospital of Philadelphia, et. al.

 indicative (1)             intensive (9)              joined (1)                       L-A-N-T-Z-O-U-N-I
 indirectly (1)             intention (1)              joint (9)                         (2)
 individual (12)            intentionally (1)          Jolie (2)                        Lantzouni's (1)
 individually (3)           interact (1)               Jordan (11)                      lapses (1)
 individuals (19)           interacting (1)            journal (2)                      large (3)
 infants (1)                interaction (2)            Judge (1)                        larger (1)
 infer (2)                  interest (10)              judgment (2)                     late (11)
 inflame (1)                interested (1)             judgments (1)                    Lauren (2)
 inflamed (1)               interesting (2)            July (42)                        law (48)
 influence (1)              intern (1)                 June (107)                       Laws (2)
 inform (2)                 interpretation (1)         jurisdiction (2)                 lawsuit (13)
 informal (1)               interrelate (1)            jurisdictional (1)               lawsuits (3)
 Information (64)           Interrogatories (8)                                         lawyer (21)
 informed (8)               Interrogatory (35)         <K>                              lawyers (1)
 informing (1)              intimates (1)              KATHRYN (11)                     lawyer's (1)
 infractions (1)            intimidation (1)           Katie (2)                        laying (2)
 initial (16)               intolerable (2)            katie.gay@gmail.com              lead (4)
 initialled (1)             Intoxication (1)           (1)                              leaps (1)
 initially (15)             introduces (1)             Kay (2)                          learn (3)
 initiate (1)               intuition (2)              Kay's (1)                        learned (12)
 injured (1)                investigated (4)           keep (12)                        learning (2)
 Injuries (17)              investigation (3)          keeping (5)                      leave (5)
 injury (10)                investigator (1)           kept (8)                         leaving (1)
 inpatient (41)             involve (3)                kid (1)                          led (4)
 input (1)                  involved (11)              kids (1)                         Lee (3)
 inquire (1)                involvement (9)            kilo (1)                         Leela (4)
 Inquirer (3)               involves (3)               kind (14)                        left (3)
 inquiring (3)              involving (9)              kinds (1)                        legal (62)
 inquiry (1)                irate (1)                  knew (21)                        legality (1)
 insistent (1)              Irma (7)                   know (223)                       legally (4)
 insofar (1)                I-R-M-A (1)                knowing (5)                      legitimate (1)
 instability (5)            Irma's (1)                 knowingly (1)                    lenient (4)
 instance (1)               irony (1)                  knowledge (12)                   Letter (36)
 instances (2)              irrelevant (1)             knowledgeable (1)                letting (2)
 instant (1)                issue (9)                  known (2)                        level (3)
 institute (3)              issues (18)                knows (1)                        levels (8)
 instituted (1)             item (5)                   Kozlowski (4)                    liable (2)
 institution (11)           items (2)                  K's (100)                        liberty (1)
 institutionalization (2)   IV (3)                                                      library (1)
 institutionalized (2)                                 <L>                              License (1)
 instructed (10)            <J>                        label (1)                        licensed (2)
 instructing (2)            Jackson (9)                labelled (2)                     lien (2)
 instructions (4)           Jacques (2)                laboratory (1)                   life (6)
 insurance (19)             Janee (4)                  labyrinth (1)                    liked (1)
 insurer (1)                Janel (1)                  lack (6)                         limitations (2)
 intake (12)                January (2)                lacked (1)                       limited (5)
 intend (4)                 Jefferson (4)              lacking (1)                      limiting (2)
 intended (2)               Jennifer (3)               laid (1)                         limits (1)
 intense (1)                Jersey (8)                 language (4)                     Line (22)
                                                       Lantzouni (11)
                                         Everest Court Reporting LLC                                             Page: 8
                                  215-341-3616 transcripts@everestdepo.com
                Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 12 of 13
Deposition of Kathryn Gay                                 Kathryn Gay v. The Children's Hospital of Philadelphia, et. al.

 <V>                        Wait (6)                   witnesses (12)                   Zucker (17)
 vaccine (2)                Waiting (4)                witnessing (1)                   Zucker's (1)
 value (1)                  waived (1)                 woken (1)
 varieties (1)              wake (1)                   woman (6)
 variety (4)                walked (1)                 women (1)
 various (4)                walking (1)                wonder (1)
 vary (1)                   want (29)                  wonderful (14)
 vegan (1)                  wanted (38)                wondering (1)
 veganism (1)               wants (4)                  word (4)
 vegetarian (1)             ward (3)                   wording (2)
 vehicle (2)                warned (4)                 words (12)
 verbal (5)                 warrant (1)                work (29)
 verbally (2)               warranted (1)              worked (10)
 verbatim (1)               wasting (1)                worker (41)
 versa (1)                  watch (2)                  worker's (1)
 version (13)               watched (1)                working (21)
 versus (5)                 way (29)                   works (1)
 verus (1)                  ways (1)                   worry (1)
 veterinarian (4)           wearing (1)                worse (7)
 veterinary (7)             website (2)                worst (2)
 vice (1)                   Wednesday (3)              worth (1)
 victims (1)                week (52)                  wound (1)
 view (3)                   weekend (1)                Wow (1)
 viewed (2)                 weekly (3)                 wrath (1)
 violate (4)                weeks (8)                  writ (2)
 violated (8)               weighing (2)               write (3)
 violating (2)              weight (4)                 writing (13)
 violation (3)              weird (1)                  writings (2)
 violations (5)             Welfare (2)                written (15)
 violence (10)              well (128)                 wrong (5)
 Virginia (6)               wellbeing (1)              wrote (5)
 virology (2)               went (31)
 virtue (5)                 we're (15)                 <X>
 visibly (1)                West (6)                   x-rays (1)
 Visit (11)                 we've (3)
 visitation (1)             wheelchair (1)             <Y>
 visited (4)                white (3)                  Yeah (44)
 visiting (4)               whiteboard (2)             year (7)
 vital (1)                  wide (1)                   years (13)
 VMD (2)                    willing (1)                Year's (2)
 voice (1)                  wind (3)                   yeses (1)
 volume (1)                 wishes (3)                 yesterday (1)
 voluntarily (1)            withdraw (2)               yield (1)
 vomiting (1)               withdrawing (1)            yogurt (2)
                            withdrew (1)               young (2)
 <W>                        withheld (6)               younger (1)
 W-2s (1)                   withholding (1)
 wage (19)                  Witness (9)                <Z>
 wages (9)                  witnessed (2)              zero (1)


                                         Everest Court Reporting LLC                                            Page: 15
                                  215-341-3616 transcripts@everestdepo.com
        Case 2:18-cv-02880-NIQA Document 125 Filed 04/13/21 Page 13 of 13




                                   CERTIFICATE OF SERVICE

        I, Patrick Harrington, do hereby certify that on this date I caused a true and correct copy

 of the foregoing Motion in limine to be served by the Court’s ECF system to all counsel and

 unrepresented parties of record

Dated: April 13, 2021                         /s/ Patrick M. Harrington
                                              Patrick M. Harrington, Esq.
                                              Danielle Goebel, Esq.
                                              DILWORTH PAXSON LLP
                                              1500 Market Street, 1500E
                                              Philadelphia, PA 19102
                                              Tel: 215-575-7000
                                              Attorneys for Defendants
